 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDVistaHill Foundation d/b/a Mesa Vista HospitalandOffice& Professional Employees Interna-tional Union,Local 30,AFL-CIO, CLC. Cases21-CA-20284 and 21-CA-2035811 June 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 16 September 1982 Administrative LawJudge David G. Heilbrun issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.The Respondent operates a hospital where it isengaged in providing acute psychiatric care, pri-marily to patients suffering from psychoses. On 19May 1981,1 after the onset of union activity by itsemployees, the Respondent promulgated a rulewhich read in pertinent part:Ithas come to my attention that a numberof employees of the hospital are wearingbadges orinsigniabearing the words "Local30." I understand these badges or insignia tohave reference to the organizational efforts ofLocal 30 of the Office & Professional Employ-ees International (AFL-CIO). It is neither theintent nor the purpose of hospitalmanagementto infringe upon the rights of employees toengage in organizational activity.However,the wearing of theseor anybadges or insignia(other than name badges) in patient care areasis contrary to hospital policy regarding solici-tation as set forth in the Employee Handbookand must,of necessity, be restricted. Accord-ingly, all employees are reminded that they areabsolutelyprohibitedfromwearinganybadges, buttons or other insignia (other thanname badges) during working time or in work-ing or patient care areas. The terms "workingor patient care areas" are defined as includingallareasof the hospital except employeelounges, parking areas, and cafeteria duringscheduled employee meal hours and when nopatients [are] present.iUnless otherwise specified,all dates herein refer to 1981Although the rule on its face prohibits insignia ofall types, the Respondent concedes that the rulewas directed only against employees who wore"contentious," "divisive,"or "inflammatory"insig-nia.Dr.Robert Moore, the Respondent'smedicaldirector and chief executive officer,testified thatthe Respondent enforced the rule in this mannerbecause the wearing of contentious insignia by em-ployees would disrupt the Respondent'sapproachto patient care.2 On 15 June,pursuant to the 19May rule,theRespondent suspended employeeswho wore a yellow badge reading,"Local 30Union Organizing Committee."1.The judge concluded that the Respondent's 19May rule was unlawfully broad.In doing so, he ac-corded little weight to Dr.Moore's medical testi-mony and found that it did not establish a businessjustification for the rule. Although we agree thatthe rule is unlawful,we do so only for the reasonsset forth below, and we do not relyon the judge'sanalysis of Dr. Moore's testimony.sIn health care facilities,rules that contain restric-tions of nonworking time solicitation outside imme-diate patient care areas are presumptively invalid.NLRBv.Baptist Hospital,422 U.S. 773, 781 (1979).The presumption is also applicable to rules restrict-ing the wearing of insignia outside immediate pa-tient care areas.George J. London Memorial Hospi-tal,238NLRB 704, 708 (1978).See alsoSaint Vin-cent'sHospital,265 NLRB38 (1982).An employermay rebut the presumption by demonstrating thatthe rule is"necessary to avoid disruption of health-care operations or disturbance of patients."4 TheSupreme Court has observed that the Board's pre-sumption"does no more than place on the hospitalthe burden of proving,with respect to areas towhichitapplies,that union solicitation may ad-versely affect patients."5We findthat Respondenthas not met its burden in this proceeding.2Dr Moore testified thatthe Respondent utilizes a "treatment team"concept, inwhich psychiatristsand otherstaff members work together todevelop a treatment program for each patient The entire treatment teamworkswithin the program and avoids any indication that it is divided asto the proper courseof treatmentAccordingto Dr Moore, this "coher-ent" approachis necessaryto allay the fears of psychoticpatients and tocreate an atmosphereof trust betweenpatients and staff.Dr Moore testi-fied that the wearing of contentious insignia by employees would demon-strate to patients that there is a lackof cohesion within thestaff,andwould undermine the patients'trust and confidencein thetreatmentteam InDr Moore'sopinion, theyellow unionbadge herein is conten-tious,while otherbuttons permittedby theRespondent are not. Dr.Moore testifiedthat buttons stating,inter alia, "Save the Whales," "SavetheAtlanta Children,"and "Happy St Patrick'sDay,"which the Re-spondentpermitted,would not indicate to patients that a clear divisionexists within the staff8We find it particularlyinappropriate that, in justifyinghis rejection ofDr Moore's experttestimony,the judge disparaged Dr. Moore's approv-al of the occasional use ofelectroshocktherapy onpsychoticpatients.Beth Israel Hospital YNLRB,437 U S 483, 507 (1978).NLRB v. Baptist Hospital,supra at 781280 NLRB No. 27 MESA VISTA HOSPITALAs noted above, the 19 May rule prohibits thewearing of insignia in "working or patient careareas,"which the rule defines as "all areas of thehospital except employee lounges, parking areas,and cafeteria during scheduled employee mealhours and when no patients [are] present." Therule thus permits employees to wear insignia inonly three locations within the hospital. In view ofthis broad restriction with respect to location, theRespondent must demonstrate an adverse impacton patient care in those areas of the hospital wherethe ban applies. To meet this burden, the Respond-ent must establish that employees and patients havecontact in such areas, since the Respondent doesnot contend that the wearing of insignia by em-ployees in locations inaccessible to patients presentsany risk of an adverse impact on patient care.6However, the Respondent introduced virtually noevidence concerning the other areas of the hospital,outside immediate patient care areas, in which theban is applicable. The record contains little evi-dence describing such areas and little evidence ofthe frequency with which patients use those areas.?Absent such evidence, we are unwilling to assumethat patients have contact with employees in everypart of the hospital except the three areas set forthin the rule. Our analysis comports withNLRB v.BaptistHospital,supra, inwhich the SupremeCourt upheld the Board's finding that a hospitalunlawfully banned solicitation in the cafeteria, giftshop, and first-floor lobbies, where the hospital hadpresented no clear evidence of the frequency withwhich patients used those areas."s InNLRB v.Baptist Hospital,supra at 781 fn 11, the Supreme Courtobserved thata hospital may overcome the presumption by showing that solicita-tion is likely either to disrupt patient care or disturb patients. Thedistinction is an important one. Solicitation may disrupt patient careif it interferes with the health-care activities of doctors,nurses, andstaff,even though not conducted in the presence of patients And so-licitation that does not impede the efforts of those charged with theresponsibility of caring for patients nonetheless may disturb patientsexposed to it [Emphasis added ]Here,the Respondent contends only that patients may be harmed by ex-posure to contentious insignia.It does not argue, and the record does notreflect,that contentious insignia displayed outside the presence of patientswould interfere with the health care activities of doctors, nurses, andstaff.rPorfirio Trillas,a senior janitor who was suspended for wearing theunion badge,testified that he was not involved in patient care,but thathe did have contact with patients.However,the record does not disclosethe locationswithin the hospital where this contact occurs CynthiaMongan,another of the suspended employees,was an insurance clerk inthe business office on 15 June She testified that she was not involved inpatient care,but that she did have contact with patients who sought toplace personal property in the Respondent's safe Joanne Fox, who wasalso suspended,worked in the business office as an insurance and billingclerk.She indicated that she discharges patients who arereadyto leavethe hospital,and that patients sometimes come to the business office tosign insurance forms.We cannot find that the Respondent has met itsburden of justifying its broad ban by adducing this limited evidence ofpatient-employee contact in and around the business office8NLRBv.BaptistHospital,supra at 786-787.We also note that inPresbyterian/St Luke'sMedical Center,258 NLRB 93, 98-99(1981), enfd.299In view of the foregoing, we fmd that the Re-spondent has not demonstrated that the wearing ofinsigniawould have an adverse impact on patientcare in all those areas of the hospital where the banisapplicable.Consequently,we find that the 19May rule is overly broad with respect to locationand violates Section 8(a)(1).92.In addition to restricting the locations inwhich employees may wear insignia, the Respond-ent's rule also prohibits the wearing of insignia"during working time." We fmd that the rule's re-striction in terms of time is also unlawfully broad.In contrast to the presumptive validity of rulesproscribing verbal solicitation of working employ-ees, the Board and the courts have long recognizedthat employees have the right to wear union insig-nia even while at work. 10 A hospital's prohibitionof the wearing ofinsignia,however, on workingand even on nonworking time in immediate patientcare areas is presumptively valid." Outside imme-diate patient care areas, and outside other areaswhere the hospital establishes an adverse effect onpatient care,12 employees retain the right to wearunion insignia while working. An employer mayfurther restrict the right by demonstrating "specialcircumstances."' 3The Respondent argues thatsuch circumstances have been established by Dr.Moore's testimony that contentious insignia wouldadversely affect patient care. For the reasonsbelow, we reject the Respondent's argument.Even if we again assume that the wearing ofunion insignia poses a threat to patient care, theRespondent cannot rely on this alone as a "specialcircumstance" to restrict the wearing of union in-signia at all times when employees are working.We note that inUnited Parcel Service,195NLRB441 (1972), upon which the Respondent relies, theBoard upheld a rule which was tailored to restrictinsignia only at those times when "special circum-723 F.2d 1468(10th Cir.1983), the Board found that the hospital's solici-tation ban encompassed a wide variety of areas, including some not de-scribed in therecord,which were generally used by patients,employees,and the public The Board observed that, while some of these areas mayhave been involved in patient care or may have been utilized by patients,the hospital had not introduced sufficient evidence to justify the applica-tion of the ban to those areas.9We shall modify the judge's recommendedOrder torequire that theRespondent rescind the 19 May rule. SeePresbyterian/St.Luke'sMedicalCenter,supra at 112;A. T. & SF MemorialHospitals,234 NLRB436, 437(1978).1OOhio Masonic Home,205 NLRB357 (1973),enfd.511 F 2d 527 (6thCir 1975).SeeRepublic AviationCorp. vNLRB,324 U.S. 802 fn 7(1945).11See George J. London Memorial Hospital,supra,Saint Vincent's Hos-pital,supra.12Aswe have found, the Respondent has not met its burden of establishing that the wearing of insignia would adversely affect patient care inthose areas,outside immediate patient care areas, where the rule applies13OhioMasonic Home,supra;FloridianHotelof Tampa,137 NLRB1484 (1962) 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances"warranted the restriction. In that case theemployer, in order to preserve its public image,prohibited its employees from wearing intraunioncampaign buttons. The Board emphasized that therestrictions applied only to the employer's drivers,and only when they were in uniform, making deliv-eriesto customers, and otherwisemeetingthe gen-eral public. The Board found no evidence that theemployer's notice restricted the display of insigniawhen drivers were out of uniform and working inthe terminal, away from customers and the public.Thus, the employer inUnited Parcel Servicedidnot forbid all working-time display of insignia.When out of uniform and away from the public,drivers were permitted to wear insignia on workingtime. In contrast, the Respondent has forbidden allworking-time display of insignia even for employ-ees who do not have contact with patients duringmuch of their working time. In view of the forego-ing,we find that the Respondent has not estab-lished "special circumstances" to justify the broadapplicability of the 19 Mayrule.143. In addition to alleging that the 19 May rule isunlawful on its face, the complaint alleges that theRespondent further violated Section 8(a)(1) when itenforced that rule 15 June by suspending employ-ees who wore union insignia.The Board has consistently found that an overlybroad rule governing solicitation and distribution isinvalid for all purposes, and that consequently anydiscipline pursuant to such a rule is unlawful. y sThisprinciple is also applicable to rules governingthewearing of insignia.16We have found abovethat the Respondent's 19 May rule is unlawfullybroad, and consequently we find that the 15 Junesuspensions,which were based on that rule, violat-ed Section 8(a)(1).174.The complaint also alleges that, apart from the19May rule prohibiting the wearing of insignia,the Respondent maintained another rule governingsolicitationand distribution. The General Counsel14We also find that this case is distinguishable fromEvergreen NursingHome,198 NLRB775 (1972),where the Board upheld a strict dress codewhich required licensed practical nurses and nurses aides to wear all-white uniforms with no adornments. The Board found, inter alia,that thedress code contributed to the nurses' neat and professional appearance,which was an important part of the hospital's image to both the patientsand the public.The Board specifically observed that the union buttonsdetracted from the dignity of the nurses'all-white uniforms. Here, theRespondent's public image is not at issue,and there is no evidence thatthe Respondent required the suspended employees,who were not nurses,to wear uniforms.To the contrary,employee Dodd testified that he worehis own clothes to work.In view of the differing circumstances,Ever-greenis not controlling herein15 Presbyterutn/St Luke'sMedical Center,supra at99;A. T. & SF. Me-morial Hospitals,supra;Times PublishingCo.,231 NLRB207, 208(1977).George J.London Memorial Hospital,supra at 708.'s As we didin Presbyterian/St Luke'sMedical Center,supra at 99, wefind it unnecessary to make a separate finding that the rule was"discn-minatonly"applied.We note that the make-whole remedy for the sus-pended employees will be the same in any eventdoes not contend that the rule is unlawful on itsface, but does contend that it was selectively anddisparately enforced by the Respondent's supervi-sor, Fomaris.The rule provides, inter alia, that employees maydistributematerials in the Respondent's cafeteriasduring scheduled employee meal hours.In agree-ment with the judge, we fmd that on 19 May em-ployeeMichele Busch distributed union literatureinside the cafeteria during the employees' lunchhour.18 Supervisor Fomaris approached Busch andtold her that she was not allowed to distribute theliterature, and that she would have to leave thecafeteria.The judge found that the Respondent enforcedthe rule unlawfully, inasmuch as employees werepermitted to engage in nonunion solicitation anddistribution in the cafeteria during nonworkingtime.The record discloses two such incidents ofnonunion solicitation and distribution, but there isno evidence that the Respondent was aware ofthose incidents. Therefore, we do not fmd that theRespondent enforced the rule disparately.Nonetheless, we find that Fomaris' instruction toBusch was unlawful. Busch's right to distributeunion literature in the cafeteria during nonworkingtime, which activity the Respondent's rule does noteven purport to restrict, is protected by Section 7.Thus, Fomaris' instruction to the contrary violatedSection 8(a)(1).CONCLUSIONS OF LAW1.Vista Hill Foundation d/b/a Mesa Vista Hos-pital is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Office & Professional EmployeesInternationalUnion, Local 30, AFL-CIO, CLC is a labor orga-nization within themeaningof Section 2(5) of theAct.3.By promulgating,maintaining,and enforcing aruleprohibiting thewearingof union insignia,while employees are at work, outsideimmediatepatient care areas, and outside other specificallyidentifiedareaswhere thewearingof unioninsigniawould adversely affect patient care, the Respond-ent has engaged in unfair labor practices within themeaningof Section 8(a)(1) of the Act.4.By suspending employees, pursuant to theabove-described rule, for wearingunion insigniawhile at work, the Respondenthas engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.18There is no evidence that patients were present in the cafeteria atthe time that Busch distributed the literature. MESA VISTA HOSPITAL5.By instructing an employee to cease distribut-ing unionliterature in the cafeteria during the em-ployee's lunch hour, the Respondent has engagedin an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.6.The above-described unfair labor practices areunfair labor practices affecting commerce withinthe meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedinunfair labor practices in violation of Section8(a)(1) ofthe Act,we shall order the Respondentto cease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof theAct.Accordingly,we shall order the Re-spondent to make whole the employees suspended15 Junefor anyloss of earningstheymay have suf-fered as a result of their unlawful suspensions, withinterest to be computed in the manner described inFlorida Steel Corp.,231 NLRB 651 (1977).19ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Vista Hill Foundationd/b/a Mesa Vista Hospital, San Diego, California,its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Promulgating,maintaining,or enforcing anyrule, regulation, or other prohibition which forbidsthe wearing of unioninsigniawhile employees areatwork, outside immediate patient care areas, oroutside other specifically identified areas where thewearing of unioninsigniawould adversely affectpatient care.(b) Suspending employees pursuant to an overlybroad rule governing the wearing of insignia.(c) Instructing employees to cease distributingunion literature in the cafeteria during employees'lunch hour.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-19The judge did not include employees Pam Holy and Michele Bar-anek in his recommended Order, since he found that the evidence did notestablish that they were among the employees suspended 15 June In-stead, he left the matter to be determined at the compliance stage of thisproceedingWe note, however,that par 9 of the complaintspecificallyincludesHoly and Baranek in the list of suspended employees. In itsanswer,the Respondent admits that on 15 June it sent home all of thenamed employees"for an asserted violation of a hospital rule or policyand for failingto obey theinstruction of a supervisor" The Respondentotherwise denies the allegationsThus,although it demes that its conductwas unlawful, the Respondent admits as a factual matter that it suspendedthe named employees, including Holy and Baranek, pursuant to the 19May rule We shall therefore modify the recommendedOrder to providea make-whole remedy for Holy and Baranek301ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind its 19 May rule governing the wear-ing of insignia to the extent that it prohibits em-ployees from wearing unioninsigniawhile at work,outside immediate patient care areas,or outsideother specifically identifiedareaswhere the wear-ing of union insignia would adversely affect patientcare.(b)Make whole employees Henry Dodd, Cyn-thiaMongan, Joanne Fox, Wallace Kearns, Rich-ard Quintero, Porfirio Trillas, Pam Holy, and Mi-chele Baranek for any loss of earnings they mayhave suffered as a result of their unlawful suspen-sions, plus interest, in the manner set forth in thesection of this decision entitled "The Remedy."(c)Remove from its files any reference to theunlawful suspensions of Henry Dodd, CynthiaMongan, Joanne Fox, Wallace Kearns, RichardQuintero, Porfirio Trillas, Pam Holy, and MicheleBaranek, and notify them, in writing, that this hasbeen done and that evidence of the unlawful sus-pensions will not be used as a basis for future per-sonnel actions concerning them.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its San Diego, California facilitycopies of the attached notice marked "Appen-dix."20 Copies of the notice, on forms provided bytheRegional Director for Region 21, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.20 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT promulgate,maintain,or enforceany rule, regulation, or other prohibition whichforbids the wearing of union insignia while employ-ees are atwork,outside immediate patient careareas, or outside other specifically identified areaswhere the wearing of union insignia would ad-versely affect patient care.WE WILL NOTsuspend employees pursuant to anoverly broad rule governing the wearing of insig-nia.WE WILL NOTinstruct employees to cease dis-tributing union literature in the cafeteria duringemployees' lunch hour.WE WILL NOT in anylikeor related mannerinterferewith,restrain,or coerce you in the exer-ciseof the rightsguaranteedyou by Section 7 ofthe Act.WE WILL rescind our rule, issued on 19 May1981,governing the wearing of insignia, to theextent that it prohibits employees from wearingunion insignia while at work,outside immediate pa-tient care areas, or outside other specifically identi-fied areas where the wearing of insignia would ad-versely affect patient care.WE WILL make whole employees Henry Dodd,CynthiaMongan,Joanne Fox,WallaceKearns,Richard Quintero, Porfirio Trillas, Pam Holy, andMichele Baranek for any loss of earnings they mayhave suffered as a result of their unlawful suspen-sions, plus interest.WE WILL remove from our files any reference tothe unlawful suspensions of Henry Dodd,CynthiaMongan, Joanne Fox,WallaceKearns,RichardQuintero, Porfirio Trillas, Pam Holy, and MicheleBaranek, and WE WILL notify them,in writing, thatthis has been done and that evidence of the unlaw-ful suspensions will not be used as a basis for futurepersonnel actions concerning them.VISTAHILLFOUNDATION D/B/AMESA VISTA HOSPITALDECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN,Administrative Law Judge. Thiscase was heard at San Diego, California,on May 6, 1982,based on a consolidated amended complaint alleging thatVista Hill Foundation d/b/a Mesa Vista Hospital (Re-spondent)violated Section 8(a)(1) ofthe Actby discri-minatorily prohibiting union-related solicitations and dis-tributions as well as promulgating,maintaining, and dis-criminatorily enforcing a rule prohibiting employeesfrom wearing certain insigniaof Office &ProfessionalEmployees International Union,Local 30, AFL-CIO,CLC (the Union)and on this basis unlawfully dismissingcertain employees from a work shift.On the entire record,my observation of witnesses, andconsideration of posthearing briefs, I make the followingFINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWOn May 19, 1981,this Employer posted the followingnotice:It has cometo my attention that a number of em-ployees of the hospitalare wearing badges or insig-nia bearingthewords "Local30." I understandthese badges or insigniato have reference to the or-ganizationalefforts of Local 30 of the Office & Pro-fessional Employees International(AFL-CIO).It is neitherthe intentnor the purpose of hospitalmanagement to infringeupon the rights of employ-ees to engage in organizationalactivity.However,the wearingof theseoranybadges or insignia (otherthan name badges)in patient care areasiscontraryto hospital policy regardingsolicitation as set forthin the Employee Handbook and must, ofnecessity,be restricted.Accordingly,allemployees are re-minded that they are absolutely prohibited fromwearinganybadges, buttonsor other insignia (otherthan name badges)during working time or in work-ing or patient care areas.The terms"working orpatient care areas" are definedas including all areasof the hospital except employeelounges, parkingareas,andcafeteriaduringscheduledemployeemeal hoursand when nopatients [are] present.At thatpoint in time an organizationaleffortwas under-way, concerning which the Union supplied1-inch diame-ter buttonsand, for key adherents, a yellow blouse orlapel badge approximately2 by 3 inchesin size withthree linesof black lettering reading, "LOCAL 30[largercaps]-UNION ORGANIZING-COMMIT-TEE."'The smallbuttonwas wornopenlyand uncon-troversially,while the badgesaw use only by committeepersons, until June15, either during dutystatus in nonpa-tient care areas only or as a constant, open,unchallengedwearing.Theodore R. Scott,for the General Counsel.Richard R.Pace,of Los Angeles, California, for the Re-spondent.'All datesand namedmonths hereafterare m 1981 unlessshown oth-erwise MESA VISTA HOSPITALThis mental health care facility is one in which ap-proximately 400 persons overall are employed, and itspatient census was predominately those undergoing treat-ment for psychotic illness.2 Medical Director Robert A.Moore, Respondent's chief executive officer and a diplo-mateof the American Board of Psychiatry and Neurolo-gy, testified that the hospital relied on a "treatmentteam" approach to care, believing that an appropriatelybalanced array of psychotherapeutic techniques, grouptherapies,drugs, and clinical and general supportiveserviceswould greatly enhance a course of treatment tohoped-for recovery.In this context matters of general patient awarenessesduring their waking hours were a matter of alert con-cern.David Grey, Respondent's administrator, testifiedthat the above-described rule had not, in fact, been en-forced as an "absolute prohibition," but in conjunctionwith Dr.Moore a consensus had been reached that theUnion's yellow badge was a deleteriously "contentious"type of insignia tending to manifest as "inflamatory" or"divisive" to an individual having delusional, untrusting,or disoriented symptoms of the, psychotically afflicted.Dr. Moore's considered professional opinion was that thebadges would be destructive of a patient's "sense of co-hesion and unity . . . within the treatment team."Matters peaked on Monday, June 15, when an abnor-mally high number of employees displayed one or bothtypes of insignia after hospital management had prepareditself for this eventuality. In the business office JoannneCampbell,itsmanager,spoke to accounts payable clerkCynthia Mongan and insurance and billing clerk JoanneFox, each of whom testified that ostensibly as wearers ofthe Union's badge Campbell prevailed on them to leavework for the day. Hurriedly completed notices of sus-pension, effectuating a partial nonpay status for the day,were delivered before actual employee departure. Theseread:HOSPITAL RULES PROHIBIT SOLICITATION OF YOURFELLOW EMPLOYEES ON WORKING TIME, WHETHERBY LITERATURE OR BY THE WEARING OF A BADGEON THE HOSPITAL PREMISES. THE ONLY EXCEPTIONTO THISPROHIBITIONISTHAT SOLICITATIONS MAYBE MADE ON NON-WORKING TIME IN THE EMPLOYEELOUNGES, PARKING LOTS, AND IN THE CAFETERIA(EXCEPT DURING PATIENT MEAL HOURS). YOUHAWEBEEN EXPRESSLY ASKED BY YOUR SUPERVISORTO REMOVE SUCH BADGE OR TO CEASE DISTRIBU-TION OF LITERATURE IN VIOLATION OF THE ABOVERULES.YOU ARE,THEREFORE,HEREBY NOTIFIED THATUNLESS YOU IMMEDIATELY COMPLY WITH THESERULES YOUR SUSPENSION IS TO TAKE EFFECT IMME-DIATELY AND WILL CONTINUE UNTIL COMPLIANCE;9Respondent operates a hospitalfacility inSan Diego,California,where acute psychiatric care isprovided,annuallyderivingin the courseand conduct of such business operations gross revenues in excess of$250,000 and annually purchasing and receiving goods and productsvalued in excess of $5000 directly from suppliers locatedoutside Califor-nia.On these admitted facts I find that Respondent is an employer en-gaged in commerce within the meaningof Sec 2(6) and(7) of the Act,and otherwise that the Union is a labor organization within the meaningof Sec 2(5).303OR, IF YOU CHOOSE NOT TO COMPLY WITHIN A REA-SONABLE TIME, YOU WILL BE DISCHARGED AS ANEMPLOYEE OF MESA VISTA HOSPITAL.Campbell's testimony was that in keeping with directivesfrom above she had advised those of her jurisdictionhow the badges were prohibited, and that Mongan andFox both quietly left withoutexercisingthe offeredchoice ofremoving the badges as a condition for remain-ing atwork. Each of these employees credibly testifiedcontrarily that no choice was offered them, but insteadthey were abruptly directed to leave. Mongan and Foxadded specifically that prior to seeing the prohibitorynotice of May 19 they had been unaware of any ruleconcerning the wearing of buttons or badges.Two other employees affected by that morning'saction were mental health worker Henry Dodd and psy-chiatric technicianWallaceKearns,each of whom workdirectly for daytime nursing coordinator Jeanne Ferrar.As withbusinessoffice employees both credibly testifiedthat they were not given the option of removing the"committee" badge, only that Ferrar confronted them,advised they should leave, and caused delivery of thesame suspension notice. Dodd stayed only long enoughfor his function to be covered by a replacement, havingacquired "common knowledge" that wearing the badgefor the first time from actual start of shift would lead tobanishment. Kearns, an 18-year employee, was similarlyexpectant based on "rumor," and further was not awareof any prior policies on the subject. Ferrar's version isthat she offered employees the choice of removing offen-sive publicity, then saw employee Bizjak holding a rank-and-file caucus from which a collective, tacit refusal tocomply or elect ensued.3Still another pair of employees experiencing the direc-tive of June 15 were Richard Quintero, working directlyfor Director of Plant Operations Harry Hodges, and Por-firio (Pepe) Trillas, a senior custodian immediately super-vised by Director of Environmental Services Mary Cald-well.Quintero, an alert-seeming person of impressivecredibilityfrom demeanor standpoints, testified thatHodges dismissed him for balance of that June 15 shiftwithout mention of the union badge being worn. This iscontradicted by Hodges, who testified to havingexpress-ly extended Quintero the option of staying at work if of-fending insigniawere removed. The same patternemerged with respect to the conversational exchange be-tween Trillas and Caldwell. The former worked a par-ticularly early shift commencing at 5 a.m., so when Cald-well obtained her ultimate understanding of how to pro-ceed that morning, his workday was more than halfdone. This episode, as among the several in which directimplementation forms the essence of this case, was ratherethereal for cultural or other reasons. Trillas, a nick-named long-service employee speaking highly accentedEnglish, testified to taking his experience with Caldwellas one which at the time had a foregone conclusion. HeSFerrar had mistakenlytaken management'sposition to also includethe mere union buttons and, based on this, similarly scooted employeeAnn McGuire home for the day. This separate action was promptly rem-edied with an apology to McGuire and refund of pay lost for the day. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDwas expecting to be sent home and made no protest, nordid he seek clarification, justification, or evan a basic ex-planation. Rather, as testified to by Caldwell, he huggedher, had the demonstrativeness returned, and left. Trillascould not recall losing any pay for the partial shift notworked.Other items previously worn in this setting includedSt.Patrick'sDay buttons (up to 5 inches in diameter),"Save the Whale" buttons, green ribbons as an Atlantachildren vigil, nutritionawarenessbuttons, and thosesupporting San Diego Charger football. Night-shift em-ployee Pam Holy had on occasion worn a prominentblack and white badge reading, "Question Authority," al-though there is no evidence that this fact reached man-agement's attention. Hodges often bedecks himself withlapel ribbons or badges reflecting his patrioticfeelingsand a prideful military career.Regarding a secondary phase of thecaseDodd testi-fied that during the 11 a.m. through noon period of cafe-teria use reserved primarily for employees, rank-and-fileperson Michele Busch was distributing a union flyer inMay and her activities were interdicted by Director ofNurses Carmen Fomaris. Dodd recalled that prior to thishe had seen cinema tickets passed in the cafeteria duringthe same hour, while Mongan added the less significanttestimony of catalog merchandise sales being solicitedduring breaktime in the cafeteria when it would be rarefor a patient to appear.On these facts the General Counsel contends that anotherwise lawful rule about no-solicitation and no-distri-bution has been discriminatorily applied, that the May 19notice is overbroad as pertaining apart from patient careareas,and the requisite special circumstances are notpresent to permit generally prohibiting the yellow unionbadge. Overall probative evidence of the case supportsthese assertions. For an enterprise such as this, a barringof solicitation and distribution in immediate patient careareas is presumptively valid.St.John'sHospital, 222NLRB 1150 (1976). See alsoBeth IsraelHospital v.NLRB,437 U.S. 483 (1978). However,disparityof appli-cation is the alleged vice here, and for this reason thenarrower question of whether comparablestimulationshave been tolerated is to be examined.Pay `N Save Corp.,247 NLRB 1346 (1980), enfd. 641 F.2d 697 (9th Cir.1981).Regarding the no-solicitation/no-distribution rule itself,this is shown to have been selectively enforcedagainstthe Union as credibly described by Dodd, and Respond-ent's defense to barring the Union's badge similarly failson the showing of disparate application. It was extensive-ly established and tacitly admitted that numerous patriot-ic, seasonal, or cause-relatedinsigniahave been worn byemployees (and by Supervisor Hodges) during materialtimes and were not challenged. The testimony of Greyabout "department head-level discussion" of the Union'sbadge, taken in conjunction with recollections of Ferrar,Caldwell, and Hodges, indicate that immediately beforethe purging of June 15 Respondent's top managementhad formed a belief that suchinsigniawas perilously of-fensive to a point warranting condemnation. This leadsdirectly to Respondent's defense of asserting that an un-settlingfearof "divisiveness"would likely emanatethroughoutmuch of the patient population were theUnion's badge to be tolerated. The contentionis arguedfromUnited Parcel Service,195 NLRB 441 (1972), andEvergreenNursing Home,198NLRB 775 (1972), bothbeing cases in which the Board elevated the desirabilityof circumspect employee attire to the point of constitut-ing "specialcircumstances" which could justify barringunion insigniawithin themeaning ofprecedent such asFloridanHotel of Tampa,137NLRB 1484 (1962). Re-spondent anticipated a counteringargumentbased onDavison-PaxonCo.,191NLRB 58 (1971), but distin-guishes that holding on grounds that it is here the uniquecharacteristics of ill and disoriented mental patients thatmustbe taken into account. In the effort to so distingusihthe permissible wearing of a "noticeable" yellow unionbutton inDavison-Paxon,the uncontradicted testimony ofDr. Moore is repeatedly emphasized as the most compel-ling for resolution of the special circumstancesissue. Ihave duly considered the foundationally sound expertopinion of Dr. Moore in this regard,4 yet must hold thaton a more generalized and appropriate basis his concernsdo not control. To the extent that a mentally ill personbenefits from soothing collaboration of staff in the sur-roundings, divisiveness could be seen in any of the per-sonal,value-oriented characteristics that exude from indi-viduals.Here one range of expression was seen in pathosof a small green ribbon deploring the Atlanta childrencrimes, and contrasting this with the superficially cheerygreetingof St. Patrick'sDay buttons. The GeneralCounsel raised the spectrein examinationof witnessesthat certain individuals could reason, notwithstanding adiseased impairment of mental processes, about how anyperson not wearing a green ribbon during early 1981 wasbarbarically apathetic to child murders, while an Irishcelebrant could conjure upan unsettlingassociation withviolence and discord as it reportedly haunts environs ofthat land. This is but one example of unforseeable specu-lation that can result merely from visual perception, anditbecomes infmitely compounded by passage through amind already disoriented from psychotic disorder. Dr.Moore may be right, partially right, or arguably right;however, the realm of his expert medical opinion is sonebulous that it must be subordinated to the greater needof giving fair sway to policies of the Act and their appli-cation in the diverse work places of such jurisdiction.InBeth Israel Hospital,supra, the Court explicated thisvery point at 500-501 in saying:It is the Board on which Congress conferred theauthority to develop and apply fundamental nation-al labor policy. Because it is to the Board that Con-gress entrusted the task of "applying the Act's gen-eral prohibitory language in the light of the infinitecombinations of events which might be charged asviolative of its terms,"Republic Aviation,324 U.S.,at 798, that body, if it is to accomplish the taskwhich Congress set for it, necessarily must have au-thority to formulate rules to fill the interstices of*As claimed,Dr. Moore is Board-certified in psychiatry and has beensince 1959.Directory of Medical Specialists,vol 2, 2963 (20th ed. 1981-1982). MESA VISTA HOSPITALthe broadstatutory provisions.It is true that theBoard is not expert inthe deliveryof health-careservices,but neither is it in pharmacology,chemicalmanufacturing,lumbering,shipping,or any of ahost of varied and specialized business enterprisesover which the Act confersjurisdiction.But theBoard is expert in federal national labor relationspolicy,and it is in the Board,not petitioner,that the1974 amendments vested responsibility for develop-ing that policy in the health-care industry.It is notsurprising or unnatural that petitioner'sassessmentof the need for a particular practice mightovercom-pensateits goals,and givetoo little weightto employ-ee organizational interests.Here,as in many othercontextsof labor policy, "[t]he ultimate problem isthe balancing of the conflicting legitimate interests.The function of striking that balance to effectuatenational labor policy is often a difficult and delicateresponsibility,which the Congress committed pri-marily to the NationalLaborRelationsBoard."[Emphasis added.]Itwas recently settled that certain major political expres-sions founded on constitutional grounds could not sur-vive under secondary boycott provisionsof the Act.LongshoremenILA v.Allied International,456 U.S. 212(1982), and on a less esoteric level, more germane to thisactual litigation,the holding inPresbyterian/St.Luke'sMedical Center,258NLRB 93 (1981),bears attention.There expertor near-expert medical testimony was givenas to patients in a traditional"acute care"facility beingin a "mixed emotional state"involving"fear [and] won-derment,"leading the institution tomake efforts atachieving a calming, happy aura of "tranquillity [and]quietness."Such testimony was discounted as based on"abstract notions"without observation of an actual "ad-verse effect" from union solicitations.I recognize thatRespondent argues here it should not jeopardize the deli-cate recovery processes of its patients by unnecessarilytesting their equanimity;however,itison that veryplane that the balancing of interests must occur. As theGeneral Counsel argues should be done, I acceptGeorgeJ.LondonMemorialHospital,238 NLRB704 (1978), asprincipal controlling authority on the narrow issue oflaw that was most vigorously contested.InGeorge J.London Memorial Hospitalroundish union buttons 2 ormore inches in size were worn, and the claimed"poten-tial adverse effect upon patients" in that psychiatric hos-pitalwas not deemed to be recognizable"special circum-stances"even within the particular meaning ofEvergreenNursing Home.5Further,it is both popularly and esoteri-° In its adopting theLondon Memorial Hospitaldecision,the Board ex-pressly skirted any treatmentof this typeissuewhenexceptional"natureand seventy of themental disturbancesto be foundamong the patients"might beinvolved305cally known that the word "solidarity," an antonym ofdivisiveness,isassociatedto thelabormovement bothdomestically and in foreign nations. 6 Finally, the field ofpsychiatry itself is not free of dispute about treatmentmodes, and Dr. Moore's listing of electroshock therapyas an occasional part of Respondent's collective treat-ment programwouldleave certain commentators on hisown profession aghast.'For these reasons I hold that adequate business justifi-cation has not been shown for singling out this insigniaof the Union, and Respondent's actions of June 15 wereviolative of employee rights of self-organization.8 Thecorollaries are a showing that Respondent'sotherwisepresumptively valid rule, associated to traditional unionsoliciting and distributing,was also disparately appliedand the notice of May 19 is facially overbroad in its ref-erence to "working time [and] working areas," thus per-mitting separate findings that the Act has also been vio-lated in those regards.9 Accordingly, I render conclu-sions of law that Respondent, by discriminatorily apply-ing a no-solicitation and no-distribution rule,10 by pro-mulgating a rule which prohibited its employees fromwearing any union insignia in other than patient careareas,and by dismissing various employees from theirwork shifts for wearing union insignia but without therequisite presence of justifying special circumstances, hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and Section 2(2), (6), and (7) of theAct.11[Recommended Order omitted from publication.]6The monthly house journal of InternationalUnion, United Automo-bile,Aerospaceand Agricultural ImplementWorkers ofAmerica is sotitledAlso see "Solidarity One Year Later (Poland),"Time,Sept 14,1981 at 53.7See Hapgood,"Electroshock- The Unkindest Therapy of All,"TheAtlantic,Jan. 1980 at 53-598 Theevidence demonstratesthatthe smaller button,treated frequentlyduring the course of hearingas G.C Exh. 5, could havebeen readily dis-cerned as the insigniaof a labororganizationby anypersistent observer.CfHolladay Park Hospital,262 NLRB 278 (1982)9Here,asin Presbyterian/St Luke's Medical Center,supra,Respondentdoes not "seriously contend"otherwise,and that holding coupled with itscitationstoRepublicAviation,supra,St.John's Hospital,supra,andBethIsraelHospital,supra, amply highlights these separate violations of theAct.10 I do not rely on evidence of Pam Holy's having worna "QuestionAuthority"badge,for thereisno evidence of management's being awaresuch was done.11 Individuals suffering monetary loss as a result ofthislatter conductwereHenry Dodd,Cynthia Mongan, JoanneFox, WallaceKearns, Rich-ard Quintero,and Porfino (Pepe) Trillas The GeneralCounsel initiallyalleged thatPam Holyand Michele Baranek were similarly dismissedfrom theirwork shifton June 15;however, itwas neither stipulated thatthiswas the case nor did particular evidence establish the fact Overallimplicationof thesituationwouldsuggest itto bethe case though, andthere was passing reference to the general group that lost pay on thatoccasion.For thesereasonsthe remedyto be associatedwiththe recom-mended Orderto follow runs definitivelyonly about the named six indi-viduals, yetas a compliance mattershould it developboth Holy and Bar-anek are similarly situated,a requiredcourse ofactionwould be for Re-spondent to extend them the same monetary remedy asfor thesixwit-ness-discrumnatees